UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6697


DARRELL LEE WITTS,

                Plaintiff - Appellant,

          v.

DR. HARRIS, Institution Doctor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00423-RAJ-DEM)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Lee Witts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell Lee Witts seeks to appeal the district court’s

order,    which,     inter     alia,    denied   his     second   request      for

appointment of counsel.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Witts seeks to appeal is

neither     a    final    order   nor    an   appealable    interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts    and    legal    contentions    are   adequately    presented     in   the

materials       before   the   court    and   argument   would    not    aid   the

decisional process.



                                                                        DISMISSED




                                         2